EXHIBIT 99.3 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2010 The following Management’s Discussion and Analysis (MD&A) provides a review of the financial condition and results of operations of Genterra Capital Inc. (the corporation which continued from the amalgamation of Genterra Inc. and Consolidated Mercantile Incorporated) (“GCI” or the “Company”) for the six months ended June 30, 2010.This MD&A should be read in conjunction with the Company’s June 30, 2010 unaudited interim consolidated financial statements included elsewhere herein. In this document and in the Company’s unaudited interim consolidated financial statements, unless otherwise noted, all financial data is prepared in accordance with Canadian Generally Accepted Accounting Principles (GAAP). All amounts, unless specifically identified as otherwise, both in the unaudited interim consolidated financial statements and this MD&A, are expressed in Canadian dollars. Management’s Discussion and Analysis contains forward-looking statements, including statements concerning possible or assumed future results of operations of the Company.Forward-looking statements typically involve words or phrases such as “believes”, “expects”, “anticipates”, “intends”, “foresees”, “estimates” or similar expressions.Forward-looking statements involve risks, uncertainties and assumptions, as described from time to time in the Company’s reports and filed with the United States Securities and Exchange Commission and securities commissions in Canada, which could cause actual results to differ materially from future results expressed or implied by such forward-looking statements. In addition, the Company expressly disclaims any obligation to publicly update or alter its previously issued forward-looking statements. THE COMPANY On February 25, 2010 the shareholders of Genterra Inc. (“Genterra”) and Consolidated Mercantile Incorporated (“CMI”) adopted Special Resolutions authorizing the proposed amalgamation of the two companies to continue as an amalgamated company under the name “Genterra Capital Inc.” The amalgamation became effective on May 10, 2010 (the “Amalgamation”). The common shares of both predecessor companies were delisted at the close of business on May 13, 2010 and the common shares of the Company commenced trading under the symbol “GIC” on the TSX Venture Exchange on May 14, 2010. The Amalgamation resulted in a larger corporation with more varied assets, a larger equity base and a strengthened balance sheet that will allow management to analyze larger potential investments. CMI and Genterra are deemed to be related parties pursuant to Canadian generally accepted accounting standards and the Amalgamation qualifies for treatment at the exchange amount for accounting purposes. The Amalgamation has been accounted for as a purchase transaction based on the exchange amount as negotiated between the two companies with CMI identified as the acquirer of Genterra. Accordingly the net assets of CMI have been recorded in the accounts of the Company at their carrying values and the net assets of Genterra have been recorded at their fair values. The business objective of the Company is to create and maximize shareholder value through internal growth of investments and acquisitions of companies having synergistic product lines and technologies, management strength and a presence in markets with the potential for sales of complementary products.The Company’s investment strategy is to assist operating units in taking advantage of their strengths by investment in and by the provision of management and merchant banking services, with the objective of creating added value to the Company and its shareholders. In addition, the Company will consider deploying resources to expand our portfolio of income producing real estate in order to capitalize on favorable real estate market conditions. RESULTS OF OPERATIONS The Results of Operations for the period under review include the operations of Genterra from May 10, 2010, the date of the Amalgamation. The Comparative Results of Operations reported for previous periods are for CMI and accordingly do not include Genterra. The following table sets forth items derived from the unaudited interim consolidated statements of operations for each of the eight most recently completed quarters: (In thousands of dollars, except per share amounts) 2010 2009 2008 Second Quarter First Quarter Fourth Quarter Third Quarter Second Quarter First Quarter Fourth Quarter Third Quarter Revenue $ 417 $ 59 $ 147 $ 142 $ 168 $ 121 $ (491 ) $ (307 ) Earnings (loss) from continuing operations (209 ) (102 ) 23 (19 ) (249 ) (29 ) 338 (68 ) Loss from discontinued operations - 42 - - 42 - - - Net earnings (loss) (209 ) (60 ) 23 (19 ) (207 ) (29 ) 338 (68 ) Earnings (loss) per share from continuing operations Basic and diluted $ (0.03 ) $ (0.02 ) $ 0.01 $ (0.00 ) $ (0.05 ) $ (0.01 ) $ 0.07 $ (0.01 ) Earnings per share From discontinued operations Basic and diluted $ 0.00 $ 0.01 $ 0.00 $ 0.00 $ 0.01 $ 0.00 $ 0.00 $ 0.00 Earnings (loss) per share Basic and diluted $ (0.03 ) $ (0.01 ) $ 0.001 $ (0.00 ) $ (0.04 ) $ (0.01 ) $ 0.07 $ (0.01 ) General The following table sets forth items derived from the unaudited interim consolidated statements of operations for the three and six month periods ended June 30, 2010 and 2009: (In thousands of dollars) Six Months Ended June 30 Three Months Ended June 30 2010 2009 2010 2009 Rental revenue $ 459 $ - $ 459 $ - Investment revenue, net of impairment loss (15 ) 251 (60 ) 149 Expenses (855 ) (523 ) (688 ) (389 ) Earnings on equity items 1 1 - (2 ) Loss before income taxes (410 ) (271 ) (289 ) (242 ) Income taxes 99 (7 ) 79 (7 ) Loss from continuing operations (311 ) (278 ) (210 ) (249 ) Deferred gain recognized on sale offormer consolidated subsidiary 42 42 - 42 Net loss $ (269 ) $ (236 ) $ (210 ) $ (207 ) Review of Second Quarter and Six-Month Results ended June 30, 2010 and Revenue.Net Revenue from rental and investment for the three months ended June 30, 2010 was $398,917 compared to $149,438 for the comparable 2009 period. Revenue for the three months ended June 30, 2010 includes rental revenue of $459,168, net interest income on cash and cash equivalents of $26,059 and share of loss from investments in Limited Partnerships of $86,310.Revenues for the comparable 2009 period include net interest income on cash and cash equivalents of $5,422 and share of income from investments in Limited Partnerships of $144,016. Net revenue from rental and investment for the six months ended June 30, 2010 increased to $443,830 compared to $251,553 for the comparable 2009 period. Revenue for the six months ended June 30, 2010 includes rental revenue of $459,168, net interest income on cash and cash equivalents of $31,944 and share of loss from investments in Limited Partnerships of $47,282. Revenue for the six months ended June 30, 2009 includes net interest income on cash and cash equivalents of $25,400 and share of earnings from investments in Limited Partnerships of $226,153.The rental revenue in 2010 is attributable to the inclusion of Genterra’s portfolio of income producing real estate as a result of the Amalgamation. Investment income decreased in 2010 due to the reduced results achieved from the Company’s Limited Partnership investments during the period. Administrative and General Expenses.
